Citation Nr: 1805631	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-08 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, characterized as post-traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for a left ankle disorder, prior to July 21, 2009, from September 1, 2009 to October 6, 2009, and as of December 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from April and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2009, the RO granted a temporary evaluation of 100 percent for the Veteran's left ankle disability, effective from July 22, 2009 to August 31, 2009, and again from October 7, 2009 to November 30, 2009.  Given that this is a full grant of benefits during these periods of time, these periods are no longer on appeal.

The matters on appeal were remanded by the Board in December 2013 and August 2016 for further development.  

The Board notes that the Veteran withdrew his power of attorney from the American Legion in a statement received in April 2011, and at that time he indicated that he will be representing himself.  However, upon further clarification from the American Legion in a January 2018 correspondence, it was reported that the Veteran desired to continue his representation with American Legion.  

The issue of the Veteran's entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) is no longer before the Board, inasmuch as that issue was granted by the RO in a March 2015 rating decision, and the Veteran did not appeal that decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's psychiatric disorder has been characterized by depression, anxiety, sleep disturbances, irritability, and difficultly in establishing and maintaining effective social relationships.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as active suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  For the period on appeal prior to December 1, 2009, the Veteran's left ankle disorder has been manifested by nonunion of the fibula with loose motion, requiring a brace.  

3.  As of December 1, 2009, the Veteran's left ankle disorder has been manifested by objective complaints of pain with moderate limitation in range of motion; marked limitation of motion, ankylosis or malunion of the os calcis or astragalus have not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating of 40 percent, but no more, for a left ankle disorder prior to July 22, 2009, and from September 1, 2009 to October 6, 2009, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.13, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2017).

3.  The criteria for a rating in excess of 10 percent for a left ankle disorder, as of December 1, 2009, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.13, 4.20, 4.40, 4.45, 4.59, 4.71a, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected psychiatric disorder, characterized as PTSD, and left ankle disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disorder

The Veteran's psychiatric disorder, diagnosed as PTSD, was assigned a disability rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  Specifically, as noted in the June 2010 private treatment records, the Veteran endorsed symptoms of irritability, trouble sleeping, problems with self-care, angry outbursts, flashbacks, nightmares, and hypervigilance.  On examination, the Veteran was "able to relate very well."  His thought process was goal directed and linear with fair insight and judgment.  He also displayed normal speech and was oriented in all spheres.  The psychiatrist only noted symptoms that included depression, anxiety, and difficulties with attention and concentration.  There was no evidence of homicidal/suicidal ideations, delusions, thought disorder, or psychosis.  

In a July 2010 VA examination, the Veteran appeared "clean, neatly groomed, and appropriately dressed."  He reported symptoms of irritability, hypervigilance, sleep impairment, markedly diminished interest in activities, panic attacks, anxiety, and depression.  On examination his speech was clear and coherent.  He was oriented in all spheres with an appropriate affect.  His thought process and content were normal.  There was no evidence of delusions, thought disorder, psychosis, or suicidal/homicidal ideations.  Additionally, the examiner reported that the Veteran's psychiatric test results were "atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering."  Therefore, based upon the severity of the Veteran's symptoms, the examiner opined that the Veteran's symptoms "are not severe enough to interfere with occupational and social functioning."  

In September 2010, while the Veteran reported panic attacks that occurred more than once a week, he denied suicidal ideations and there was no evidence of a thought disorder or psychosis.  In May 2012, the Veteran presented for his treatment evaluation casually dressed and well groomed.  He maintained good eye contact and displayed normal thought process with good speech.  There were no deficiencies with his judgment and no evidence of any homicidal/suicidal ideations, thought disorder, or psychosis.  Similarly, in November 2013, the Veteran exhibited "good" insight and judgment with no evidence of a thought disorder, psychosis, hallucinations, and/or suicidal/homicidal ideations.   

In a January 2015 VA examination, the Veteran presented as neatly and casually dressed.  He had symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work and work-like environment.  On examination, he was cooperative, maintained good eye contact, and displayed logical and goal directed thoughts.  There was no evidence of a thought disorder, psychosis, hallucinations, or suicidal/homicidal ideations.  The examiner opined that he Veteran's symptoms caused "occupational and social impairment with reduced reliability and productivity."  In a March 2016 treatment evaluation, while the Veteran had symptoms of depression, anxiety, sleep impairment, and panic attacks, he was noted to have normal speech, goal directed thought process, and good insight/judgment.  Further, there was no evidence suicidal/homicidal ideations, psychosis, or thought disorder.  

In a November 2016 VA examination, the Veteran exhibited symptoms such as depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's mood was "serious and his affect congruent."  There was no evidence of a thought disorder, hallucinations, delusions, or suicidal ideations.  As such, the examiner opined that his symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 50 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide, and apparently tried to act on it once during the period on appeal, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  In fact, the Veteran denied thoughts of suicide altogether at his most recent November 2016 VA examination and January 2017 VA treatment evaluation, respectively.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some symptoms of a higher rating, including impaired impulse control, irritability, suicidal ideations, and panic attacks, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless was able to socialize with neighbors and engage in some social functions, such as attending church and spending time with his wife and children.  Therefore, his level of social occupational impairment was not deficient in most areas even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).   

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by his private mental health providers and VA examiners were between 39 and 55.  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  On the other hand, a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Finally, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

In this case, the Board finds that the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51 to 60, considering that while the Veteran had occasional suicidal ideations and panic attacks, such symptoms were mild, and his overall symptomatology and impact were more consistent with the moderate levels - especially given that the Veteran did not exhibit severe obsessional rituals, evidence of any psychosis, or thought disorder.  Further, in an August 2017 opinion, the VA examiner reviewed the conflicting medical evidence in the claims file with respect to the Veteran's GAF scores throughout the period on appeal and opined that the symptoms reported by the Veteran that were consistent with lower GAF scores were "exaggerated" and not consistent with the medical evidence.  Moreover, the examiner indicated that a GAF score of 55 was the most reflective of the Veteran's symptoms.  Therefore, while the Veteran's symptoms were significant, they are not so severe as to warrant a rating in excess of 50 percent.  

Left Ankle Disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

Prior to December 1, 2009

The Veteran's left ankle disability was assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5271 (2017), prior to July 22, 2009, and from September 1, 2009 to October 6, 2009.  As a preliminary matter, the Board notes that the Veteran's left ankle disability was rated under DC 5271, for impairment of the ankle, during the entire period on appeal.  However, for the aforementioned periods on appeal prior to December 1, 2009, the Board determines that the Veteran's left ankle disorder is better rated under DC 5262, for impairment of the fibula.  Specifically, the Veteran's April 2009 and October 2009 VA treatment records, in conjunction with the January 2017 VA addendum opinion and February 2017 VA examination, reflect that the Veteran had malunion of his left fibula that required surgical intervention in July and October 2009 (the basis for his temporary total evaluations).  Additionally, the Board notes a change in the diagnostic code for this period on appeal is more appropriate than the assignment of a separate rating, as compensation for the same manifestations under a separate diagnosis and disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2017).

As such, the Board determines that a rating of 40 percent, but no more, prior to July 22, 2009, and from September 1, 2009 to October 6, 2009, is warranted.  Here, as discussed, the April and October 2009 VA treatment records in conjunction with the January and February 2017 VA opinions reflect that the Veteran had left fibula nonunion.  Further, the treatment records from April 2009 to September 2009 indicate that the Veteran's left ankle was not stable and required the use of a brace.  Therefore, the evidence is at least in equipoise that a rating of 40 percent, but not more is warranted.  This is also the maximum rating allowable under this diagnostic code or any other relevant diagnostic code for an ankle disability.  

Since December 1, 2009

As discussed, the Veteran's left ankle disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5271.  The Board agrees that a rating under DC 5271 is appropriate for this period on appeal considering that the Veteran's fibula nonunion was surgically corrected.  Specifically, the overwhelming medical evidence, including VA examinations and addendum opinions from December 2009, January 2015, November 2016, and March 2017, reflect that the Veteran did not have any evidence of tibia and fibula nonunion and/or malunion since December 1, 2009.  As such, a rating under DC 5271 is the most appropriate rating.  

In order to warrant a rating in excess of 10 percent for an ankle disorder, the evidence must show:
* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271);
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the os calcis or astragalus with marked deformity (20 percent under DC 5273).
38 C.F.R. § 4.71a (2017). 

Nevertheless, based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, in a December 2009 VA examination, the Veteran reported left ankle pain and swelling.  On examination, his gait was observed to be normal and his left ankle range of motion was 15 degrees of dorsiflexion and 30 degrees of plantar flexion with no evidence of ankylosis.  There was pain on motion and tenderness upon palpation.  No pain on weight-bearing or additional loss in range of motion due to pain was observed.  Additionally, there was no noted instability, weakness, or stiffness.  An X-ray showed that the left ankle was "stable" with some soft tissue swelling.  In May 2011, the Veteran presented for a treatment evaluation with pain in his left ankle.  On examination, the Veteran did not have any weakness and was able to bear weight.  The physician noted that the Veteran's ankle had "good stability," with only minimal swelling.  No new injuries were observed.  Similarly, in January 2013, the Veteran reported increased left ankle pain.  On examination, he had full range of motion with some swelling.   

In a January 2015 VA examination, the Veteran exhibited decreased range of motion in his left ankle.  He had 15 degrees of dorsiflexion and 25 degrees of plantar flexion with pain on motion and weight bearing.  There was no evidence of ankylosis or pain on palpation.  Additionally, while he had slightly decreased muscle strength, there was no noted instability, weakness, or stiffness.  The imaging studies were negative for "bony malalignment or fractures" or any soft tissue abnormalities.  At a May 2015 treatment evaluation, the physician reported that while the Veteran experienced mild ankle pain, he was able to tolerate a walking exercise program.  

At a November 2016 VA examination, the Veteran reported ankle pain that required the use of a brace.  On examination, he had improved range of motion with 40 degrees of plantar flexion and 15 degrees of dorsiflexion.  There was no pain or tenderness noted.  Further, no objective evidence of additional functional loss after repetitive testing or weight-bearing was reported.  Additionally, the Veteran's anterior drawer and talar tilt tests were negative for instability.  

Based on this evidence, the Board does not consider the limitation in the Veteran's left ankle to be "marked" in nature.  Indeed, the range of motion is at most "moderately" impaired.  Moreover, there was no evidence of ankylosis.  Additionally, there is no indication of malunion of any part of the ankle joint during this period.  Therefore, a rating in excess of 10 percent is warranted prior to December 1, 2009. 

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's left ankle disorder may be better rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which addresses non-specific foot injuries.  When determining whether Diagnostic Code 5284 is "more appropriate" than Diagnostic Code 5271, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to ankle limitation of motion, and Diagnostic Code 5271 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (limitation on motion in the ankle), and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, Diagnostic Code 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that Diagnostic Code 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate left ankle limitation of motion, consideration of other diagnostic codes (particularly Diagnostic Code 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his acquired psychiatric disability and left ankle disorder are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability and ankle disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric and ankle disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Specifically, with respect to his psychiatric disorder, while the Veteran reported that he had impulse control problems, suicidal ideations, and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with VA examinations per the Board's December 2013 and August 2016 Remand instructions.  

Finally, as noted above, this appeal was remanded by the Board in December 2013 and August 2016 in order to obtain additional records and VA examinations.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all outstanding and available VA and private treatment records have been obtained, and the Veteran was provided with an opportunity to submit additional evidence, including medical records.  Moreover, the Veteran was provided with VA examinations in November 2016 and February 2017, and the Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Board notes that in August 2017, an addendum to the Veteran's November 2016 psychiatric examination was issued.  However, it does not appear that this evidence was considered by the RO.  Nevertheless, the Board has reviewed the addendum report and finds that the information contained therein is consistent with the records already reviewed by the RO, and therefore finds that there is no prejudice to the Veteran by considering this evidence - especially in light of the fact that in his January 2018 informal hearing presentation, the Veteran's representative acknowledges the findings in the addendum opinion and did not raise or assert any prejudice with respect to the Board's consideration of this evidence.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Additionally, to the extent the Veteran's representative indicates that the August 2017 addendum does not sufficiently address the disparity between the Veteran's GAF scores, the Board has reviewed the report and observes that the examiner reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA addendum report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for an acquired psychiatric disorder, including PTSD, is denied. 

A rating of 40 percent, but no more, for a left ankle disorder prior to July 22, 2009, and from September 1, 2009 to October 6, 2009, is granted.

A rating in excess of 10 percent for a left ankle disorder as of December 1, 2009, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


